Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered August 27, 2007, which granted the motion by defendants Contreras and Jimenez for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated as against these defendants.
In opposition to the motion, plaintiff raised a triable issue of fact as to serious injury of a nondegenerative nature by reason of a permanent limitation of the use of a body member as a of this accident (Insurance Law § 5102 [d]). Objective evidence of this limitation was presented in the form of an by plaintiff’s orthopaedic surgeon that plaintiff’s right shoulder range of motion remained “limited and/or restricted” even after corrective surgery. Specifically, significant restrictions were noted in both the forward flexion and abduction of the *571shoulder, as well as the internal and external rotation of the arm. Plaintiffs surgeon concluded that this significant limitation of the use and range of motion in the right shoulder would be permanent. Therefore, despite plaintiffs failure to meet the 90/180-day test of curtailment of activities, his claim of serious injury did raise a triable issue under the statute’s test of a “permanent consequential limitation of use of a body . . . member” (id,.; see generally Prestol v McKissock, 50 AD3d 600 [2008]; Rienzo v La Greco, 11 AD3d 1038 [2004]). Concur—Mazzarelli, J.P., Moskowitz, Renwick and Freedman, JJ.